UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS ANNUAL REPORT TO SHAREHOLDERS Premier Money Market Shares Treasury Portfolio March 31, 2011 Contents 3 Portfolio Management Review 6 Information About Your Fund's Expenses 8 Portfolio Summary 9 Investment Portfolio 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 23 Tax Information 24 Summary of Management Fee Evaluation by Independent Fee Consultant 28 Summary of Administrative Fee Evaluation by Independent Fee Consultant 29 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. The fund's policies and procedures for voting proxies for portfolio securities and information about how the fund voted proxies related to its portfolio securities during the 12-month period ended June 30 are available on our Web site — www.dws-investments.com (click on "proxy voting"at the bottom of the page) — or on the SEC's Web site — www.sec.gov. To obtain a written copy of the fund's policies and procedures without charge, upon request, call us toll free at (800) 621-1048. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. In early 2010, the money market yield curve began to change configuration as short-term money market rates rose somewhat. The slight increase in rates came in response to several market dynamics, including Congress' raising of the nation's debt ceiling last year and political and budgetary concerns within peripheral countries in the Eurozone.1 In September, investors responded positively to US Federal Reserve Board (the Fed) Chairman Bernanke's statement that the Fed would take additional steps in the form of "quantitative easing" to prop up the US economy as needed. In late 2010 and through the first quarter of this year, the Treasury yield curve gradually steepened as longer-term rates rose in response to improved economic data and shorter maturities declined significantly based on a number of market influences.2 These included continuing strong demand and shrinking supply in the money market area; the removal (or unwind) of $200 billion in two-year Treasury bills from the market until Congress once again raises the debt ceiling; a new Federal Deposit Insurance Corporation (FDIC) fee assessment that has in effect removed some of the incentive for certain large banks to create supply in the money market area; and lastly, the fact that the federal funds rate remains "on hold," keeping short-term rates lower overall. Positive Contributors to Fund Performance We were able to maintain a competitive yield for the fund during the period. (All performance is historical and does not guarantee future results. Yields fluctuate and are not guaranteed.) With short-maturity yields trending lower through most of the period, we pursued a "barbell" strategy for the fund: through the period ending March 31, 2011 we held a large percentage of portfolio assets in overnight Treasury repurchase agreements for high-quality and liquidity purposes.3 At the same time, we purchased nine-month-to-one-year Treasury securities to take advantage of more attractive rates within that portion of the yield curve. Negative Contributors to Fund Performance During the period, our decision to keep a significant percentage of portfolio assets in overnight repurchase agreements cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Outlook and Positioning Assuming that Congress can agree to raise the US debt ceiling in the near future, we believe that significant short-term Treasury supply should return to the market in the coming months and remove some downward pressure on money market rates that carry the shortest maturities. In general, however, we continue to foresee an artificially low interest rate environment because of declining money market supply, a large number of money market issues maturing with principal needing to be reinvested, and continued strong demand from investors seeking principal stability and safety. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Portfolio Performance (as of March 31, 2011) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield Treasury Portfolio — Premier Money Market Shares %* Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the portfolio's shares outstanding. * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Otherwise, the 7-day current yield would have been -0.45% as of March 31, 2011. Please call your financial advisor for the most current yield information. 1The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 2The yield curveis a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 3Overnight Repurchase Agreement (Overnight repo) — an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually the next business day. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund's Premier Money Market Shares limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (October 1, 2010 to March 31, 2011). The tables illustrate the Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical Fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended March 31, 2011 Actual Fund Return Premier Money Market Shares Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Premier Money Market Shares .19% For more information, please refer to the Fund's prospectus. Portfolio Summary Investors Cash Trust — Treasury Portfolio Asset Allocation (As a % of Investment Portfolio) 3/31/11 3/31/10 Repurchase Agreements 75% 67% US Treasury Obligations 25% 33% 100% 100% Weighted Average Maturity 3/31/11 3/31/10 Investors Cash Trust — Treasury Portfolio 46 days 39 days Treasury & Repo Retail Fund Average* 41 days 37 days * The Fund is compared to its respective iMoneyNet category: Treasury & Repo Retail Fund Average includes only retail government funds that hold US Treasuries and repurchase agreements backed by the US Treasury. Asset allocation and weighted average maturity are subject to change. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. For more complete details about the Fund's holdings, see page 9. A quarterly Fact Sheet is available upon request. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month beginning December 2010, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of March 31, 2011 Principal Amount ($) Value ($) Government & Agency Obligations 24.8% US Treasury Obligations US Treasury Bills: 0.216%*, 10/20/2011 0.221%*, 10/20/2011 US Treasury Notes: 0.875%, 5/31/2011 0.875%, 1/31/2012 1.0%, 9/30/2011 1.0%, 10/31/2011 1.125%, 6/30/2011 1.125%, 12/15/2011 1.375%, 2/15/2012 1.75%, 11/15/2011 4.5%, 11/30/2011 4.625%, 8/31/2011 4.625%, 10/31/2011 4.625%, 2/29/2012 4.875%, 5/31/2011 5.125%, 6/30/2011 Total Government & Agency Obligations (Cost $755,962,163) Repurchase Agreements 75.1% Barclays Capital, 0.11%, dated 3/31/2011, to be repurchased at $250,000,764 on 4/1/2011 (a) BNP Paribas, 0.10%, dated 3/31/2011, to be repurchased at $548,001,522 on 4/1/2011 (b) Citigroup Global Markets, Inc., 0.13%, dated 3/31/2011, to be repurchased at $278,001,004 on 4/1/2011 (c) Credit Suisse Securities (USA) LLC, 0.11%, dated 3/31/2011, to be repurchased at $100,000,306 on 4/1/2011 (d) JPMorgan Securities, Inc., 0.09%, dated 3/31/2011, to be repurchased at $312,168,144 on 4/1/2011 (e) The Goldman Sachs & Co., 0.01%, dated 3/31/2011, to be repurchased at $800,000,222 on 4/1/2011 (f) Total Repurchase Agreements (Cost $2,288,167,364) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,044,129,527)+ Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $3,044,129,527. (a) Collateralized by $255,124,reasury Bills, with various maturity dates of 7/14/2011-9/8/2011 with a value of $255,000,049. (b) Collateralized by $547,935,reasury Notes, with various coupon rates from 1.25%-4.375%, with various maturity dates of 8/15/2012-6/30/2017 with a value of $558,960,036. (c) Collateralized by $257,946,reasury Note, 4.625%, maturing on 2/15/2017 with a value of $289,120,070. (d) Collateralized by $332,830,reasury STRIPS, with various maturity dates of 2/15/2036-5/15/2040 with a value of $102,000,514. (e) Collateralized by $444,924,reasury STRIPS, with various maturity dates of 11/15/2017-5/15/2021 with a value of $318,410,914. (f) Collateralized by $769,420,reasury Notes, with various coupon rates from 0.375%-4.75%, with various maturity dates of 8/31/2012-8/31/2014 with a value of $816,000,033. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Most securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations (g) $
